Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 8 September 2020.  Claims 1, 5, 7-8, 11-13, 21 have been amended.  Claims 6, 9-10, 14-15, 17-19 have been canceled.  Claims 24-28 are new.  Claims 1-5, 7-8, 11-13, 16 20-28 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 11-13, 16 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US 2016/0085785 A1) in view of Miller et al. (US 2015/0149879 A1) and further in view of Griffiths et al. (US 2011/0264560 A1).

Claim 1.   Hoffmann discloses one or more non-transitory computer-readable media configured to store instructions that, when executed by one or more 5processing systems, performs operations on an item selection set in a user interface, the operations comprising: 
presenting a first plurality of items that are user selectable in a first window, a user interface depicting a list of objects in a table view with rows representing objects and columns representing fields wherein the UI provides an option for a user to select or deselect objects (P. 0039, Fig. 2); 
obtaining a user selection of at least two items from the first plurality of 10items, the user may select a plurality of objects, Fig. 2 shows three selected objects (P. 0039); 
generating a first rule and a second rule based on data values associated with the two selected items, displaying a filter user interface ; 
receiving user input to deselect the second rule presented in the first window, displaying the filter comprising the list of filter criteria on a user interface; updating the filter by updating the filter criteria from the generated list of filter criteria, and selecting and/or de-selecting the one or more fields to be included in the filter prior to applying the filter to the list of objects by checking or unchecking the checkbox associated with one or more fields (P. 0038); 
generating an item selection set based on the deselection of the second rule, the item selection set including a second plurality of items, the updated list of filter criteria will be saved, and applied to the list of objects when the user requests to apply the filter (P. 0038);
 presenting an indication of the second plurality of items in the first window, displaying the filtered result (P. 0044).  
 
Hoffman does not disclose responsive to the user selection of the at least two items, as disclosed in the claims.  However, in the same field of invention, Miller discloses an event is displayed comprising a plurality of user selectable fields (P. 0156, Fig. 13B) wherein a user must select at least .  Therefore, considering the teachings of Hoffman and Miller, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine responsive to the user selection of the at least two items with the teachings of Hoffman.  One would have been motivated to combine responsive to the user selection of the at least two items with the teachings of Hoffman in order to accommodate selections in Hoffman that are dependent on one another and must be selected together.

Hoffman does not disclose automatically presenting representations of the first rule and the second rule along with visual indicators that indicate that the first rule and the second rule are selected, as disclosed in the claims.  However, in the same field of invention, Griffiths discloses a user selects one of the selectable attributes of the product to filter the product list based on the selected attribute (P. 0058), constraining (i.e., limiting) the result set or expanding the result set by selectively applying or removing the selected attribute (P. 0062), the selected product attributes 150 and 154 are displayed in the same window(upper right corner of the window, above the list of products) as the product items, with buttons 152 for removing .  Therefore, considering the teachings of Hoffmann, Miller and Griffiths, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine automatically presenting representations of the first rule and the second rule along with visual indicators that indicate that the first rule and the second rule are selected with the teachings of Hoffman and Miller.  One would have been motivated to combine automatically presenting representations of the first rule and the second rule along with visual indicators that indicate that the first rule and the second rule are selected with the teachings of Hoffman and Miller in order to provide the user in Hoffmann with more intuitive and convenient way to add filter criteria and modify existing criteria when the conditions of the fields in the filter criteria window are changed.
	
responsive to the user input to deselect the second rule, deselecting the second rule … the second plurality of items including the at least two user selected items and at least one additional item from the first plurality of items, as disclosed in the claims.  However, Griffiths discloses constraining (i.e., limiting) the result set or expanding the result set by selectively applying or removing the selected attribute (P. 0062) a button displayed the selected attribute may be selected to remove the selected attribute to refresh the product list (P. 0069).  Therefore, considering the teachings of Hoffman, Miller and Griffiths, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine responsive to the user input to deselect the second rule, deselecting the second rule … the second plurality of items including the at least two user selected items and at least one additional item from the first plurality of items with the teachings of Hoffman, Miller and Griffiths.  One would have been motivated to combine responsive to the user input to deselect the second rule, deselecting the second rule … the second plurality of items including the at least two user selected items and at least one additional item from the first plurality of items with the teachings of Hoffman, Miller and Griffiths in order to notify the user of the selected filter criteria upon presentation of the filter criteria window so as to avoid confusion on the part of the user.

Hoffmann does not disclose performing an action with respect to the second plurality of items, as disclosed in the claims.  However, Griffiths discloses the product list .  Therefore, considering the teachings of Hoffman, Miller and Griffiths, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine performing an action with respect to the second plurality of items, as disclosed in the claims with the teachings of Hoffman, Miller and Griffiths.  One would have been motivated to combine performing an action with respect to the second plurality of items, as disclosed in the claims with the teachings of Hoffman, Miller and Griffiths in order to provide a more flexible filtering system to Hoffman by allowing the user to have a mechanism for both narrowing a filtered result set and for broadening a filtered result set.

Claim 2.   Hoffman, Miller and Griffiths disclose the one or more non-transitory computer- readable media of claim 1, and Griffiths further discloses if a result set is related to a set to attributes, removing an attribute will expand the result set (Paragrpah 0062).  Therefore, considering the teachings of Hoffman, Miller and Griffiths, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the at least one additional item is associated with at least a first data value of the data values used to generate the first rule, and is not associated with a second data value of the data values used to generate the second 5rule with the teachings of Hoffman, Miller and Griffiths.  One would have been motivated to combine the at least one additional item is associated with at least a first data value of the data values used to generate the first rule, and is not associated with a second data value of the data values used to generate the second 5rule with the teachings of Hoffman, Miller and Griffiths in order to provide a more flexible filtering system to Hoffman by allowing the user to have a mechanism for both narrowing a filtered result set and for broadening a filtered result set.

Claim 3.   Hoffman, Miller and Griffiths disclose the one or more non-transitory computer readable media of claim 1, and Hoffmann further discloses each of the first rule and the second rule is editable and selectable, displaying the filter comprising the list of filter criteria on a user interface; updating the filter by updating the filter criteria from the generated list of filter criteria, and selecting and/or de-selecting the one or more fields to be included in the filter prior to applying the filter to the list of objects by checking or unchecking the checkbox associated with one or more fields (P. 0038), the user is able to select an edit option to edit the filter criteria (P. 0043).  

Claim 4.   Hoffman, Miller and Griffiths disclose the one or more non-transitory computer- readable media of claim 3, and Hoffmann further discloses the user is able to select an edit option to edit the filter criteria (P. 0043) displaying the filtered result (P. 0044).  Griffiths discloses that a filter request is performed in response to the user selecting the filter attributes (P. 0058).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining the item selection set based on user input to edit the first rule with the teachings of Hoffman, Miller and Griffiths in order to provide the user in Hoffmann with more intuitive and convenient way to add filter criteria and modify existing criteria when the conditions of the fields in the filter criteria window are changed.  
	
Claim(s) 5 is/are directed to one or more non-transitory computer-readable media (configured to store instructions that when executed by one or more processing systems performs operations of item selection) claim(s) similar to the non-transitory computer-readable media claim(s) of Claim(s) 1, with the exception that Claim 5 does not include the limitation presenting an indication of the second plurality of items in the first window, and is rejected with the same rationale.

Claim 206. (Canceled).  

system of claim 5, and Hoffmann further discloses the operations further include presenting the item selection set in a second window in the user interface, each of the second 25plurality of items in the item selection set presented in the second window including a data value for at least one of the data fields used to determine each of the first rule and the second rule, a user selects fields in a list of objects by selecting check boxes (P. 0039, Fig. 2) a window depicting the filter created from the checked fields and by selecting the created filter option is displayed (P. 0039, 0042) the filtered list of objects are presented in a window by selecting the filter option; the user interface (Fig. 4) may provide an option to create another filter to further filter the filtered list of objects by automatically generating a list of filter criteria based on the one or more objects in the filtered list of objects selected from the one or more objects from the filtered list of objects by checking a check box associated with each of the filtered list of objects, which may trigger the automatic generation of the list of filter criteria based on the selected objects by clicking the create filter button displayed on the user interface 400 (P. 0044, Figs. 2, 4) That is, once the filter criteria are created (and displayed in window 300), the filter may be applied and the filtered list is displayed (window 400). eBay Inc.4 of 14 IP-P3247US1  

system of claim 5, and Griffiths discloses a user selects one of the selectable attributes of the product to filter the product list based on the selected attribute (P. 0058), constraining (i.e., limiting) the result set or expanding the result set by selectively applying or removing the selected attribute (P. 0062), the selectable product attributes 148 are displayed in the same window as the product items, updating the filtered product list in the same window (P. 0068, Fig. 8) The rules of the invention are used to search for and filter items that meet the constraints of the rules, and when a constraint, or rule, is removed, since there are fewer constraining rules applied to the search or filter, more results will be provided; furthermore, as disclosed in Paragraph 0051 of Applicant’s specification and Fig. 2C, when a rule is changed (de-selected) the selection set in window 202 is updated.  Therefore, considering the teachings of Hoffman, Miller and Griffiths, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the operations further include presenting an indication of the second plurality of items in the first window of the user interface with the teachings of Hoffman, Miller and Griffiths.  One would have been motivated to combine the operations further include presenting an indication of the second plurality of items in the first window of the user interface with the teachings of Hoffman, Miller and Griffiths in order to provide the user in Hoffmann with more intuitive and convenient 

Claim 59.   Canceled.

Claim 10.   Canceled.

Claim(s) 11, 12 is/are directed to system claim(s) similar to the non-transitory computer-readable media claim(s) of Claim(s) 3, 4 and is/are rejected with the same rationale.

Claim(s) 13 is/are directed to computer-implemented method claim(s) similar to the non-transitory computer-readable media claim(s) of Claim(s) 5 and is/are rejected with the same rationale.

Claim 14. (Canceled).  

Claim 2015.   Canceled.  

Claim(s) 16, 20 is/are directed to computer-implemented method claim(s) similar to the non-transitory computer-readable media claim(s) of Claim(s) 8, 12 and is/are rejected with the same rationale.

Claim 17-19. (Canceled).  

Claim 2021.   Hoffman, Miller and Griffiths disclose the one or more non-transitory computer- readable media of claim 1, and Hoffmann further discloses presenting the second plurality of items in a second window of the user interface; deselecting one or more of the second plurality of items presented in the second window, displaying the filter comprising the list of filter criteria on a user interface; updating the filter by updating the filter criteria from the generated list of filter criteria, and selecting and/or de-selecting the one or more fields to be included in the filter prior to applying the filter to the list of objects by checking or unchecking the checkbox associated with one or more fields (P. 0038), a window depicting the filter created from the checked fields and by selecting the created filter option is displayed (P. 0039, 0042) the filter list of objects are presented in a window (P. 0044, Fig. 4) and Griffiths further discloses the product list is filtered based on the selected attribute (P. 0058), constraining (i.e., limiting) the result set or expanding the result set by selectively applying or removing the selected attribute (P. 0062) The rules of the invention are used to search for and filter items that meet the constraints of the rules, and when a constraint, or rule, is removed, since there are fewer constraining rules applied to the search or filter, more results will be provided; furthermore, as disclosed in Paragraph 0051 of Applicant’s specification and Fig. 2C, when a .  Therefore, considering the teachings of Hoffman, Miller and Griffiths, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine performing an additional action with respect to each of the remaining one or more of the second plurality of items in the item selection set with the teachings of Hoffman, Miller and Griffiths.  One would have been motivated to combine performing an additional action with respect to each of the remaining one or more of the second plurality of items in the item selection set with the teachings of Hoffman, Miller and Griffiths in order to provide a more flexible filtering system to Hoffman by allowing the user to have a mechanism for both narrowing a filtered result set and for broadening a filtered result set.

25eBay Inc.7 of 14 IP-P3247US1Claim 22. Hoffman, Miller and Griffiths disclose the one or more non-transitory computer-readable media of claim 5, and Griffiths further discloses if a result set is related to a set to attributes, removing an attribute will expand the result set (Paragrpah 0062).  Therefore, considering the teachings of Hoffman, Miller and Griffiths, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the at least one additional item is associated with a first data value used to generate a first rule from the plurality of rules, and is not associated with a second data value used to generate a second rule from the plurality of rules with the teachings of Hoffman, Miller and Griffiths.  One would have been motivated to combine the at least one additional item is associated with a first data value used to generate a first rule from the plurality of with the teachings of Hoffman, Miller and Griffiths in order to provide a more flexible filtering system to Hoffman by allowing the user to have a mechanism for both narrowing a filtered result set and for broadening a filtered result set.

Claim(s) 23 is/are directed to computer-implemented method claim(s) similar to the non-transitory computer-readable media claim(s) of Claim(s) 22 and is/are rejected with the same rationale.

Claim 24.  Hoffman, Miller and Griffiths disclose the one or more non-transitory computer-readable media of claim 1, and Griffiths discloses a user selects one of the selectable attributes of the product to filter the product list based on the selected attribute (P. 0058), constraining (i.e., limiting) the result set or expanding the result set by selectively applying or removing the selected attribute (P. 0062), the selected product attributes 150 and 154 are displayed in the same window(upper right corner of the window, above the list of products) as the product items, with buttons 152 for removing the selected attribute, and updating the filtered product list in the same window (P. 0069, 0070, Fig. 9) When the selectable attributes are selected and displayed as selected attributes, the selected attributes are equivalent to the first and second rules and are displayed with .  Therefore, considering the teachings of Hoffmann, Miller and Griffiths, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the selection of the at least two items causes both the generation of the first rule and the second rule and the automatic presentation of the representations of the first rule and the second rule along with visual indicators that indicate that the first rule and the second rule are selected with the teachings of Hoffman, Miller and Griffiths.  One would have been motivated to combine the selection of the at least two items causes both the generation of the first rule and the second rule and the automatic presentation of the representations of the first rule and the second rule along with visual indicators that indicate that the first rule and the second rule are selected with the teachings of Hoffman, Miller and Griffiths in order to provide the user in Hoffmann with more intuitive and convenient way to add filter criteria and modify existing criteria when the conditions of the fields in the filter criteria window are changed.

Claim 25 is directed to a system claim similar to the one or more non-transitory computer-readable media claim of Claim 24 and is rejected with the same rationale.



Claim 27 is directed to a system of claim similar to the one or more non-transitory computer-readable media claim of Claim 21 and is rejected with the same rationale.

Claim 28 is directed to a computer-implemented method claim similar to the one or more non-transitory computer-readable media claim of Claim 21 and is rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues:
During the interview, in the interest of advancing prosecution and without conceding the propriety of the rejection, Applicant’s Representative and the Examiner discussed amending claim 1 to recite “presenting a first plurality of items that are user selectable in a first window,” “obtaining a user selection of at least two items from the first plurality of items,” “responsive to the user selection of the at least two items, generating a 

The amendments to the claims are directed primarily to creating the first and second rules responsive to selection of at least two items in the list of selectable items.  Neither Hoffman nor Griffiths require the selection of two selectable items to generate rules.  New prior art reference Miller has been combined with Hoffman and Griffiths for this limitations.  Miller discloses an event is displayed comprising a plurality of user selectable fields, wherein a user must select at least two anchored fields in order to generate an extraction rule based on the selected fields, and displaying the extraction rule.  An extraction rule will not be generated (there will be a failure, though the failure is not displayed) if all anchor fields are not selected.  Therefore, an extraction rule will be generated responsive to user selection of two anchor fields in an event.

The combination of Miller and Griffiths with Hoffman would allow the filter rules displayed in a separate window responsive to selecting items in a list in Hoffman to be displayed in the same window as the list of items, as in Griffiths, responsive to two items being selected, as in Miller, and showing the rules to be indicated as selected, as in Griffiths.
The applicant argues:
Moreover, based on the interview, Applicant includes new claims 24-26 which recite that "the selection of the at least two items causes both the generation of the first rule and the second rule and the automatic presentation of the representations of the first rule and the second rule along with visual indicators that indicate that the first rule and the second rule are selected”. Applicant’s Representative understood the Examiner to agree that these features are not disclosed by the cited references, and would be allowable if entered.

As noted above, in Griffiths, when two selectable attributes of a listed item are selected, the selectable attributes are displayed separately in the list window as selected attributes and each selected attribute is displayed with a button to deselect the attribute.  While these selected attributes are included with listed items, and are not the items themselves, Hoffman does disclose selecting items in a list of items.  The selected attribute in Griffiths are analogous to the claimed rules and they are indicated as being selected by the accompanying button that allows each of the selected attributes to be de-selected.
Claims 27 and 28 disclose similar limitations as Claim 21 are have been rejected with the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        5/22/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177